                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:16-CV-00656-GCM
 MICHAEL TINSLEY,                                  )
                                                   )
                  Plaintiffs,                      )
                                                   )
     v.                                            )          ORDER
                                                   )
 CITY OF CHARLOTTE,                                )
                                                   )
                  Defendants.                      )
                                                   )

          THIS MATTER COMES before this Court on Defendant City of Charlotte’s

(“Defendant”) Motion for Summary Judgment. (Doc. No. 42). Plaintiff Michael Tinsley

(“Plaintiff”) filed a response. (Doc. No. 46). Defendant filed a reply. (Doc. No. 51). As such, this

matter is ripe for disposition.

I.        FACTUAL BACKGROUND

          This case arose from the alleged discriminatory employment practices of the Defendant.

Specifically, Plaintiff alleged that the Defendant discriminated against him based on his race and

sex. Ultimately, according to Plaintiff, the discriminatory practices of the Defendant led to his

termination from employment with the Defendant.

          Plaintiff is an African-American male who served as a police officer for the Charlotte-

Mecklenburg Police Department (“CMPD”) from March of 1998 through August of 2013.

(Compl. ¶¶4, 6, 9). Plaintiff’s last assignment was in the Central Division of the CMPD until his

termination in 2013. (Doc. No. 46, p. 3).

          a. Job Performance




                                                  1
       Plaintiff had up and down performance reviews early in his career with the CMPD. On

April 8, 1999, Plaintiff was cited for failure to show up to a directed patrol. (Pl. Dep. 41:20-25;

42:1-25, 43:1-6). On April 16, 1999, the CMPD counseled Plaintiff on the importance of having

backup and performing proper building searches because of an incident that occurred on April 3,

1999. Id. at 44:7-17. On April 20, 1999, the CMPD cited Plaintiff for failure to secure a prisoner

who attempted to escape. This incident occurred on March 1, 1999. Id. at 46:19-23. Again, on

April 20, 1999, Plaintiff was cited for being 55 minutes late for work on April 9, 1999 and for

being tardy to work on March 1, 1999. Id. at 46:19-23. On August 10, 2000, Plaintiff was

involved in a preventable motor vehicle accident while on duty. Id. at 52:16-25, 53:1-18. His

chain of command determined he violated a traffic law during the incident. Id. Plaintiff was tardy

for duty on February 5, 2000. Id. at 54:20-25, 55:1-5. On July 1, 2000, Plaintiff was involved in

another preventable motor vehicle accident while on duty. Id. at 56:1-5. On July 7, 2000,

Plaintiff failed to show up for duty. Id. at 59:8-25, 60:1-14. Plaintiff provided explanations for

each infraction listed above. (Doc. No. 46, p. 3).

       Despite the numerous infractions on Plaintiff’s record, his 2002 performance review

listed several commendations that Plaintiff had received. Id. at 2. Additionally, several

supervisors praised Plaintiff for going above and beyond the call of duty. Id. One such review

stated “Officer Tinsley has completed a tremendous amount of work while suffering various

injuries and challenges throughout the rating period. Officer Tinsley took it upon himself to

address these challenges on his own and did not accept any offers of assistance from his chain of

command." (Doc. No. 46-2, p. 3).

       However, in 2003, the evidence on the record reveals that Plaintiff received another

citation for being tardy to work on May 17, 2003. (Pl. Dep. 61:9-25, 62:1-7). On November 10,



                                                  2
2003, the CMPD issued a violation of the arbitrary profiling directive to Plaintiff. Id. at 85:8-21.

Plaintiff was again cited for tardiness on July 4, 2004. Id. at 90:1-13. Plaintiff failed to report to

work on June 22, 2005 which resulted in him receiving a citation on June 29, 2005. Id. at 154:22-

25, 155:1-25, 156:1-25, 157:1-25, 158:1-13. On July 8, 2005, the CMPD found Plaintiff in

violation of a rule of conduct due to his interference in an investigation by another officer on

July 7, 2005. Id. at 98:1-8. On February 7, 2008, Plaintiff received a sustained complaint for

rudeness and case interference. Id. at 107:6-10. On December 2, 2007, Plaintiff received a

citation for neglect of duty. Id. at 128-130:1-25.

       On December 11, 2011, Plaintiff received a citation for failing to report to duty. Id. at

151:10-25. 152:1-25. In March 2013, the CMPD cited Plaintiff for improper use of the

Department’s equipment. Id. at 170-189:1-3. Later in 2013, the CMPD suspended Plaintiff for

utilizing his position as a police officer to avoid receiving a parking ticket. Id. at 194:11-23.

Plaintiff disputes the factual basis underlying many of these citations.

       Plaintiff served his last assignment for the CMPD in the Central Division under Sgt.

Mentavlos. (Doc. No. 46, p. 4). Sgt. Mentavlos never issued a disciplinary citation toward

Plaintiff, and he described Plaintiff as hardworking. Id. When describing Plaintiff as an officer,

Sgt. Mentavlos stated,

               “He was definitely a go-to person for like a hit and he was really
               good at solving hit and runs, really good at that. So he was a go-to
               person for traffic. He took a lot of initiative on doing jaywalking
               operations and he also did a lot of work with the skateboarders
               who were skate boarding in the street illegally.”

(Mentavlos Dep. 13:23-25, 14:1-7). Sgt. Mentavlos went on to state that Plaintiff did not have a

problem with tardiness while working under his leadership. Id. at 50:3-9.

       b. Relationship with Aimee Aquino



                                                     3
        Plaintiff was involved in a sexual relationship with a fellow officer named Aimee Aquino

(“Aquino”). (Doc. No. 46, p. 4). According to Plaintiff, Aquino pressed Plaintiff to have more of

a relationship, but Plaintiff declined. Id. After Plaintiff declined taking the relationship further,

Aquino subjected the Plaintiff to harassing behavior. Id.

        According to Plaintiff, Aquino harassed Plaintiff in several ways once Plaintiff refused a

more serious relationship. For instance, Aquino refused to show up to certain secondary

employment shifts unless Plaintiff agreed to sexual activity with her. Id. Additionally, Aquino

would show up at Plaintiff’s service calls even though the officers did not work in the same

division, and officers are generally not supposed to leave their division. Id. at 5. In addition to

arriving at service calls, Aquino would also come to Plaintiff’s division office. Eventually,

Plaintiff sought intervention from a supervisor. Id. The CMPD issued Aquino a directive on May

7, 2013 which ordered Aquino to not go to Plaintiff’s division or office. Id.

        On the same day Aquino received that directive, Aquino filed a report with the CMPD

stating that the Plaintiff had raped her on April 2, 2013. Id. Both a criminal investigation and an

internal investigation were launched against Plaintiff because of the report. Id. Plaintiff was

charged with two internal violations at the conclusion of the internal investigation, but neither

charge was sustained by the Chain of Command Review Board1. Id. at 5-6.

        Sgt. Burke led the Internal Affairs investigation. Id. at p. 6. In conducting the

investigation, Sgt. Burke spoke with both Aquino and Plaintiff. Id. Aquino alleged during her

interview with Sgt. Burke that Plaintiff raped her on April 2, 2013. Id. CMPD downloaded the

phone records from both Aquino and Plaintiff. Id. Even though Aquino alleged that Plaintiff



1
  The Chain of Command Review Board is responsible for reviewing decisions of Internal Affairs. Internal Affairs
investigates and then makes a recommendation regarding discipline. The employee then has the option to accept the
recommendation or appeal the recommendation to the Chain of Command Review Board.

                                                        4
raped her between the hours of 2 a.m. and 3 a.m., phone records show she was on the phone with

a different person during that time period. Id. at 6-7. Sgt. Burke had this information at the time

he recommended a rule of conduct violation for Plaintiff based on the rape charge. Id. at 7.

       Even though the charges that were generated by the rape allegation were not sustained,

Plaintiff received four additional charges as a result of the investigation. Id. The charges dealt

with the Plaintiff’s candor during the Internal Affairs investigation into the rape allegation and

Plaintiff’s actions as an officer that were entirely unrelated to the rape allegation and

investigation. Id. The Chain of Command Review Board sustained each of the four new charges

against Plaintiff. Id. at 8. Those sustained charges resulted in a 240-hour suspension, and

Plaintiff being cited for termination. Id.

       c. Termination

       In August of 2013, Police Chief Rodney Monroe cited Plaintiff for termination. When an

officer is cited for termination, the Civil Service Board handles the review of that decision. Id. at

10. At Plaintiff’s Civil Service Board hearing, Chief Monroe testified regarding the allegations

against Plaintiff. (Doc. No. 42-5). Chief Monroe testified that even if the Board reversed his

decision to terminate Plaintiff, Chief Monroe would have no use for Plaintiff as a sworn officer

in the CMPD. (Doc. No. 46-15). Chief Monroe’s appearance at Plaintiff’s hearing was one of

the first, if not the first, times that Chief Monroe had testified at a Civil Service Board hearing.

Id. The Civil Service Board voted to terminate Plaintiff by a three to two vote. The races and

genders of the three votes to terminate were: white male, black female, and white female. (Doc.

No. 42-5). The races and genders of the two votes to not terminate were: black female and

Hispanic male. Id.

       d. Post-termination Actions



                                                  5
        In 2014, Plaintiff filed suit in the Mecklenburg County Superior Court against Aquino

alleging that she slandered him by accusing him of rape. (Doc. No. 46). The jury found that

Aquino had slandered Plaintiff by making the accusation that Plaintiff had raped her. Id. In the

2014 suit, Plaintiff sued Aquino in her individual capacity. Id. Defendant, however, provided

Aquino with an attorney, covered her attorneys’ fees, and ultimately paid the settlement to

Plaintiff. Id.

II.     PROCEDURAL BACKGROUND

        On August 23, 2013, Plaintiff was cited for termination. Plaintiff filed a timely charge of

discrimination with the Equal Employment Opportunity Commission (“EEOC”) dated February

19, 2014. The EEOC issued a right to sue letter on March 28, 2016. Plaintiff originally filed this

suit in state court; however, Defendant removed the case to this Court on September 8, 2016.

III.    STANDARD OF REVIEW

        Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

fact is material only if it might affect the outcome of the suit under governing law. Id.

        The movant has the “initial responsibility of informing the district court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (internal citations omitted). Once this initial burden is met, the burden shifts to

the nonmoving party, which “must set forth specific facts showing that there is a genuine issue



                                                  6
for trial.” Id. at 322 n.3. The nonmoving party may not rely upon mere allegations or denials of

allegations in his pleadings to defeat a motion for summary judgment. Id. at 324. Instead, “the

non-moving party must present sufficient evidence such that ‘reasonable jurors could find by a

preponderance of the evidence’ for the non-movant.” Sylvia Dev. Corp. v. Calvert Cnty., Md.,

48 F.3d 810, 818 (4th Cir. 1995) (citing Anderson, 477 U.S. at 252 (1986)).

       When ruling on a summary judgment motion, a court must view the evidence and

any inferences from the evidence in the light most favorable to the nonmoving party.

Anderson, 477 U.S. at 255. “Where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party, there is no genuine issue for trial.” Matsushita

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In the end, the question posed by a

summary judgment motion is whether the evidence “is so one-sided that one party must prevail

as a matter of law.” Anderson, 477 U.S. at 252.

IV.    DISCUSSION

       Plaintiff sued Defendant alleging that Defendant discriminated against Plaintiff based on

his race and sex in violation of Title VII of the Civil Rights Act of 1964 as amended by 42.

U.S.C. §§2000e, et seq. (“Title VII”) and 42 U.S.C. § 1981 (“Section 1981”). The standard to

establish race and sex discrimination cases is the same whether analyzed under Title VII or

Section 1981. See White v. BFI Waste Servs., LLC., 375 F.3d 288, 295 (4th Cir. 2004). Thus, the

Court will analyze Plaintiff’s claims together.

       To prove an allegation of discrimination based on race or sex, a plaintiff may rely on

either direct evidence or the McDonnell Douglas burden shifting framework. McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). Here, Plaintiff has provided no direct evidence of




                                                  7
discrimination on the part of the Defendant. Rather, the Plaintiff chose to proceed only based on

the McDonnell Douglas framework.

       The familiar McDonnell Douglas framework provides the appropriate order for

production of evidence. Under this framework:

               First, the plaintiff has the burden of proving by the preponderance
               of the evidence a prima facie case of discrimination. Second, if the
               plaintiff succeeds in proving the prima facie case, the burden shifts
               to the defendant to articulate some legitimate, nondiscriminatory
               reason for the employee's rejection. Third, should the defendant
               carry this burden, the plaintiff must then have an opportunity to
               prove by the preponderance of the evidence that the legitimate
               reasons offered by the defendant were not its true reasons, but were
               a pretext for discrimination.

Texas Dept. of Cmty. Affairs v. Burdine, 450 U.S. 248, 251-52 (1981). In order to prove a prima

facie case of discrimination, a plaintiff must show “(1) membership in a protected class, (2)

satisfactory job performance, (3) adverse employment action, and (4) different treatment from

similarly situated employees outside the protected class.” Coleman v. Maryland Court of

Appeals, 626 F.3d 187, 190 (4th Cir. 2010).

       Once a plaintiff properly supports a prima facie case, the burden of production shifts to

the defendant to “articulate some legitimate, nondiscriminatory reason for the employee's

rejection.” Burdine, 450 U.S. at 251-52. If the defendant successfully articulates a legitimate,

nondiscriminatory reason, the burden then shifts back to the plaintiff for the plaintiff to show that

the employer’s stated reason is actually pretext for discrimination. Id. In showing pretext, it is

not enough for a plaintiff to show that the employer’s stated reason is false; rather, the plaintiff

must also show that the true reason behind the adverse action was discrimination. Jiminez v.

Mary Washington Coll., 57 F.3d 369, 377 (4th Cir. 1995).

   a. Prima Facie Case of Discrimination



                                                  8
           The first step of the McDonnell Douglas burden shifting framework requires the Plaintiff

to establish a prima facie case of discrimination. This burden is not “onerous.” Burdine, 450 U.S.

at 253. The purpose of the prima facie case requirement is to eliminate the most common reasons

for adverse employment actions. Id. at 253-54. “[T]he prima facie case raises an inference of

discrimination only because we presume these acts, if otherwise unexplained, are more likely

than not based on the consideration of impermissible factors.” Id. at 254.

           In this case, the Plaintiff is a member of a protected class. Plaintiff is an African

American male. The Defendant, however, argues that Plaintiff cannot establish the prima facie

case because Plaintiff’s job performance was not satisfactory. In support of this argument,

Defendant points to Plaintiff’s disciplinary record which lists many infractions over the course of

Plaintiff’s employment with the CMPD. In response, Plaintiff argues that the Plaintiff did not

commit the actions for which the CMPD disciplined him.

           While it is generally true a plaintiff can establish a claim by showing that the plaintiff did

not perform the acts of which he was accused2, the plaintiff must do more than make bald

assertions. A plaintiff must provide evidence that creates a genuine issue of material fact. As to

this argument, the Plaintiff failed to meet this burden. Plaintiff does not argue that he did not

perform the acts of which he is accused; rather, Plaintiff argues that the conduct does not

constitute a violation of Department policy. For example, the CMPD cited Plaintiff for improper

use of department equipment when Plaintiff ran his cousin’s driver’s license through the police

system. Officers are prohibited from running a license through the system unless it is for a law

enforcement purpose. Plaintiff admits to running the license but argues that it was for a law

enforcement purpose which does not violate the policy. “[T]his court does not sit as a kind of



2
    Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 143-45 (2000).

                                                         9
super-personnel department weighing the prudence of employment decisions made by firms

charged with employment discrimination.” DeJarnette v. Corning Inc., 133 F.3d 293,299 (4th

Cir. 1998) (internal quotation marks and citation omitted). It is not the job of this Court to

interpret the Department’s policy to determine if Plaintiff violated that policy. That is the job of

the CMPD itself. The Court is not to judge the prudence of that decision. Id. Because the

Plaintiff admits to the conduct, there is no genuine issue of material fact based on this argument.

       That is not dispositive of the issue, however. The Court is to look at the entirety of the

evidence before the Court to determine if a genuine issue of material fact exists on each element.

The Defendant argued that because Plaintiff had a significant disciplinary history his job

performance was inadequate. This, however, is in direct contradiction with Plaintiff’s last

supervisor, Sgt. Mentavlos. Sgt. Mentavlos described Plaintiff as a “go-to person” and stated that

Plaintiff had no issues with tardiness under the Sergeant’s leadership. (Doc. No. 46-5). The

testimony of Plaintiff’s last supervisor at the CMPD provides evidence in the record to support

the proposition that Plaintiff was performing his duties satisfactorily. Whether a fact finder

would make that decision is an issue of credibility that is improper for this Court to determine at

this stage. As such, there is a genuine issue of material fact as to whether Plaintiff’s job

performance was adequate.

       The next element of the prima facie case requires a plaintiff to show adverse employment

action. Here, the CMPD fired Plaintiff which clearly qualifies as an adverse employment action.

Finally, a plaintiff must show different treatment from those individuals who are outside of the

protected class. Plaintiffs often meet this element using comparator evidence. See Moore v.

Charlotte, 754 F.2d 1100 (4th Cir. 1985). When using comparator evidence, a plaintiff is not

required to produce evidence that shows “precise equivalence and culpability between



                                                  10
employees.” Id. at 1106. However, “[t]he similarity between comparators and the seriousness of

their respective offenses must be clearly established in order to be meaningful.” Lightner v. City

of Wilmington, N.C., 545 F.3d 260, 265 (4th Cir. 2008). Plaintiffs must establish that their

comparators are similar in “all relevant respects.” Haywood v. Locke, 387 Fed. App’x 355, 359

(4th Cir. 2010) (per curiam).

       Defendant argues that Plaintiff has failed to establish adequate comparators because each

proposed comparator worked under a different supervisor. Plaintiff relies on six different

comparators. (Doc. No. 46). Each of the comparators have several different disciplinary citations

on their record. Many of the comparators have the same or similar charges that appear on

Plaintiff’s disciplinary record. However, none of the comparators listed by Plaintiff have the

same supervisor as the Plaintiff.

       After review of the record, the Court finds that only Aquino is an adequate comparator

out of the list provided by Plaintiff. While it is true that Aquino worked in a separate division

with a different chain of command, there is significant overlap between Plaintiff’s and Aquino’s

disciplinary history. When Aquino accused Plaintiff of raping her, Sgt. Burke handled the

investigation into the complaint. In that position, Sgt. Burke interviewed both Plaintiff and

Aquino. Sgt. Burke ultimately recommended a rule of conduct violation against Plaintiff. This

recommendation occurred while Sgt. Burke had phone records that showed Aquino on the phone

with a different man during the time in which Plaintiff was allegedly raping her.

       Sgt. Burke subsequently handled all the Internal Affairs investigations that resulted in a

recommendation of suspension or termination for Plaintiff. Sgt. Burke also handled Internal

Affairs investigations into Aquino for misuse of department equipment and intervention. While




                                                 11
Sgt. Burke was neither Plaintiff’s nor Aquino’s direct supervisor, Sgt. Burke played a large role

in the disciplinary action taken against both Plaintiff and Aquino.

       Defendant argues that Aquino cannot be an adequate comparator because she worked in a

different division with a different direct supervisor. This argument misinterprets the rule that

comparators must have the same supervisor to be adequate. The policy behind that rule is that

different individuals view the same facts in a different manner. Radue v. Kimberly-Clark Corp.,

219 F.3d 612, 618 (7th Cir. 2000) overruled on different grounds by Ortiz v. Werner Enterprises,

Inc., 834 F.3d 760 (7th Cir. 2016). Additionally, different individuals utilize discretion to

varying degrees. Id. Thus, many times when different decision makers are involved, the

comparators are not similar in “all relevant respects.” Haywood, 387 Fed. App’x, 359. Here,

however, Sgt. Burke provides a common decision maker. Sgt. Burke determined whether to

recommend discipline several times against both Plaintiff and Aquino. This common decision

maker is enough to make Aquino an adequate comparator.

       The other five comparators are not adequate comparators to Plaintiff. Each of the other

comparators dealt with different chains of command and supervisors. There is no evidence that

any of the same people who made Plaintiff’s disciplinary decisions made any of the proposed

comparators decisions. As such, the Court finds the other five comparators, excluding Aquino,

inadequate to establish the prima facie case.

       The Court finds Plaintiff has met his burden of establishing the prima facie case of

discrimination. Because, Plaintiff has met his burden to establish a prima facie case of

discrimination, the burden of production shifts to the Defendant to articulate a legitimate, non-

discriminatory reason for the adverse action. The Parties do not dispute that Defendant has met

that burden. As such, the Court will next address the issue of pretext.



                                                 12
   b. Pretext

       Once the Plaintiff has met his burden with respect to the prima facie case and the

Defendant has articulated a legitimate, nondiscriminatory reason for the adverse action, the

burden shifts back to the Plaintiff to establish pretext. In order to show pretext, a plaintiff must

show that a defendant’s articulated reason is both false and that the real reason is discrimination.

St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993). However, “[t]he factfinder's disbelief

of the reasons put forward by the defendant (particularly if disbelief is accompanied by a

suspicion of mendacity) may, together with the elements of the prima facie case, suffice to show

intentional discrimination.” Id.

       The Court finds that Plaintiff has provided sufficient evidence to create a genuine issue of

material fact on the issue of pretext. In addition to providing evidence to support a prima facie

case, the Plaintiff also provided evidence to show that the Defendant paid the attorneys’ fees of

the white, female officer when she was sued in her individual capacity by the Plaintiff.

Additionally, when a judgment was entered for Plaintiff against Aquino in her individual

capacity, Defendant paid the settlement. This fact alone creates a genuine issue of material fact

on the issue of pretext.

       The Plaintiff provided more, however. Chief Monroe, who testified at Plaintiff’s Civil

Service Board hearing, stated that Plaintiff would not have a spot as a sworn officer in his

Department even if the Civil Service Board overturned his decision to terminate. The context of

that statement shows that Chief Monroe’s concern dealt with Plaintiff’s allegedly dishonest

behavior. (Doc. No. 46-15). At the conclusion of that hearing, Plaintiff was terminated.

However, the CMPD is fully aware of Aquino’s judgment that she slandered Plaintiff. Slander is

an inherently dishonest cause of action. However, Aquino remains employed by the CMPD. The



                                                  13
different treatment of Plaintiff and Aquino provides adequate evidence for the issue of pretext to

make it to the jury.

       Plaintiff has provided this Court sufficient evidence to meet the prima facie case of

discrimination. Defendant articulated a legitimate, nondiscriminatory reason for Plaintiff’s

adverse employment action. Finally, Plaintiff provided evidence upon which a reasonable fact

finder could find pretext. As such, the Plaintiff has presented sufficient evidence to defeat the

current Motion for Summary Judgment under the McDonnell Douglas framework.

   c. Members of the Same Class as Final Decision Makers

       Defendant also argues that Plaintiff cannot establish discrimination because the final

decision maker in his termination, the Civil Service Board, consisted of members of his protected

class. When a decision maker is of the same class as a plaintiff, that fact suggests no

discrimination occurred. Orgain v. Salisbury, 305 Fed. App’x 90, 103 (4th Cir. 2008). However,

the presence of a member of the protected class as a decision maker does not itself preclude a

finding of discrimination. Neely v. United States Postal Service, No. 03-6566, 2007 WL 4389473

(E.D. Pa. Dec. 12, 2007).

       Plaintiff has submitted sufficient evidence to defeat summary judgment even though

some of the members of the Civil Service Board were of the same protected class. Specifically,

Sgt. Burke, a white male, participated in several disciplinary decisions for both Plaintiff and

Aquino. The final decision makers made their decisions, in part, due to the past reports of

discipline made by supervisors, such as Sgt. Burke. The Supreme Court has specifically upheld

this form of “cat’s paw” liability noting that the decision-making authority of an employer is

often spread amongst many agents. Staub v. Proctor Hosp., 562 U.S. 411, 419 (2011). Thus, this

Court finds there is sufficient evidence to defeat summary judgment because the mere presence



                                                 14
of members of the same protected class on the board of final decision makers does not inherently

preclude a finding of no discrimination. Additionally, Plaintiff has presented sufficient evidence

to proceed under a cat’s paw theory of liability.

     d. Plaintiff’s Non-Discriminatory Reason

        Finally, Defendant argues that because Plaintiff stated that one of the Civil Service Board

members made her decision based on an improper relationship with a CMPD officer, and

therefore not Plaintiff’s race or gender, the Plaintiff cannot establish discrimination. (Doc. No.

42-4). Plaintiff’s statements are not enough to establish as a matter of law that the Defendant did

not discriminate against the Plaintiff. While a trier of fact may hear that evidence and find it

conclusive, an equally reasonable trier of fact may determine that statement is outweighed by the

other evidence. That determination is not appropriate for this Court to make at this stage. As

such, the Plaintiff presented sufficient evidence to survive the current Motion for Summary

Judgment.

V.      CONCLUSION

        For the aforementioned reasons, Defendant’s Motion for Summary Judgment is

DENIED.

        SO ORDERED.


                                     Signed: November 5, 2018




                                                    15
